DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on January 13, 2021, in which claims 1, 9 and 17 have been amended.  Accordingly, claims 1-17 remain pending for examination.
Status of Claims
3.	Claims 1-17 are pending, all of which are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
6.	This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-6, 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann et al. (United States Patent Application Publication No. US 2004/0143630 A1), hereinafter “Kaufmann” in view of Hannah Rebecca LEWBEL (United States Patent Application Publication No. US 2020/0065361 A1), hereinafter “LEWBEL”.
Regarding claim 1, Kaufmann discloses an online collaboration recording system for recording an online collaboration session, comprising (software and hardware system for enhancing communication and collaboration by providing an information-rich environment for interacting with and capturing the knowledge presented in a live collaboration session in meeting and classroom settings, as well as providing both synchronous and asynchronous collaboration using the same graphical user interface to access and share information whether participants are in a live session or not) (Kaufmann, paragraphs [0050]-[0051]):	a computing arrangement in communication with a plurality of devices (FIG. 1 illustrating exemplary system for collaboration session 100, comprising students and an instructor operating computers) (Kaufmann, FIGS. 1 and 2, paragraph [0060]), wherein each device is accessible by a user during the online collaborating session (group of students 103 in the classroom is communicating with the instructor 101 using their computers 104. Instructor 101 shown using computer 102, remote students 105 using computers 106. As further shown in FIG. 2, computers 102, 104 and 202) (Kaufmann, FIG. 1, paragraphs [0060] and [0063]), wherein in operation the computing arrangement executes instructions to synchronize a digital project in said online collaborating session amongst the plurality of devices (wherein users can generate and organize ideas in a collaborative environment, including creating projects, where participants can be assigned as project members to give them access and editing privileges. Users also have the option of sharing and synchronizing their information with others) (Kauffmann, paragraphs [0115]-[0116]), by:	i)	establishing, via a communication module, said online collaboration (wherein the system includes features that provide presentation, collaboration and learning facilities for a classroom or meeting environment including presentation broadcast, audio, anonymous student feedback, student polling and reporting, student questions, collaboration through shared document editing, note-taking, participant lists, quiz taking, chat, class management and research tools. The system provides full recordings of the classroom activities that include the information and interaction that took place during the live session. Sessions include users accessing and using a variety of different Tools 301 (e.g., tools to take notes, to ask questions, and to respond to questions from the instructor - See FIG. 3). In particular, the Tools 301 component includes a Research tool which provides brainstorming features that allow users to generate and organize ideas in a collaborative environment. Again, the projects are created and used as collaboration spaces to add and organize research topics, where each topic has an associated window that allows members to add information including text, images, and files) (Kaufmann, FIG. 3, paragraphs [0071], [0083] and [0115]);	ii)	receiving, via the communication module or an input interface, a first user input and based thereon modifying one or more properties of the at least one object to form at least one modified object (wherein again, the Research tool (See again, FIG. 3) provides brainstorming features that allow users to generate and organize ideas in a collaborative environment. Projects can be created and participants can be assigned as project members to give them access and edit privileges. Projects are used as collaboration spaces to add and organize research topics. Each research topic has an associated window that allows members to add information including text, images, and files. Items from outside applications can be dragged and dropped or copied and pasted to topic areas. Users have access to common editing functions when adding text to the Research tool including, e.g., copy, paste, find, justify, replace, indent, bullet and highlight text. An outlining function allows users to move items up and down within a topic area or to different levels within a hierarchy. The outlining feature can also be applied to topics to move around and prioritize headings. Members can further be assigned different colors and the system will display text in the assigned color to help differentiate the source of information on the display. During a live session, members can view and edit information added by other members. Members can add, edit and delete projects, topics, text and contained information such as files) (Kaufmann, FIG. 3, paragraph [0115]);	iii)	recording temporally, via a recorder, the at least one modified object to compile a temporal record (wherein a Recordings functional unit 303 (See again, FIG. 3) supports the capture, storage and display of recordings, whereby individual recordings of live sessions may be created and saved on each of the computers 102, 104, and 106. In particular, the Research tool is available in off-line mode (asynchronous mode) as well as in a live session (synchronous mode). Users are able to access recorded sessions in asynchronous (off-line) mode. FIGS. 11 and 12 depict graphical user interfaces allowing users to select and access information from recorded sessions, while FIG. 13 illustrates an exemplary graphical user interface whereby an overview of the recording is provided by a graphic timeline 1303 with timestamps at regular intervals. The display of the timeline 1303 may be adjusted automatically to use the full length of the screen regardless of the time length of the recording. A control handle 1304 indicates the current location in the recording along the timeline 1303. Moving the handle 1304 with the mouse cursor, e.g., provides a means to navigate through the recording) (Kaufmann, FIGS. 3 and 11-13, paragraphs [0060], [0078] and [0117]-[0119]); and	iv)	synchronizing, via the communication module, the temporal record amongst the plurality of devices (wherein again, the Research tool is available in off-line mode (asynchronous mode) as well as in a live session (synchronous mode). During live mode, at least impliedly, each session being recorded is synchronized among each computer of each user, as the users can all actively participate in viewing, contributing to and editing research projects. During off-line mode, in one implementation, the exemplary collaborative functions are not available. As a result, information will not be sent or received until users are logged in and joined in a live session. When opening the exemplary Research tool during a live session, the exemplary system detects whether there are differences in the information stored in each of the member’s exemplary Research tools. Users are provided the option of sharing information with others and synchronizing with the shared Research tool information or keeping their own information separate) (Kaufmann, FIG. 3, paragraph [0116]).  Kaufmann does not explicitly disclose wherein a current state of one or more properties of the at least one object or modified object are stored in a record frame and the current state of the one or more properties of the at least one object or modified object is restored from a corresponding record frame into a replay frame.	In an analogous art, however, LEWBEL discloses wherein a current state of one or more properties of at least one object or modified object are stored in a record frame and the current state of the one or more properties of the at least one object or modified object is restored from a corresponding record frame into a replay frame (wherein FIG. 1 illustrates a timeline 106, whereby at various points in time, T0-T5, users have edited a digital collaboration project (digital document 104) by modifying certain digital graphical objects according to various properties. In particular, at time T2, a first sketch 110(1) is modified from a first version (small house having a carport - shown at lower right of frame at time T1) to a second version (with carport removed). As shown in FIG. 1, as the timeline progresses, subsequent versions of the house are input into the digital application, along with two versions of a second sketch 110(2) - a barn at the top left - one with a carport, one with a silo. More particularly, LEWBEL teaches that at time T6, the one or more users have provided a first user input that indicates a first content section 116(1) of the digital document 104. LEWBEL presumes that the users want to return (i.e., rollback) the first sketch (i.e., the house) 110(1) to the first version - the version in which the first sketch is the smaller-sized house with the carport. Therefore, the users provide the first user input in order to select the first content section 116(1) by outlining the portion or region of the digital document 104 (i.e., lower right-hand side) at which the first sketch 110(1) is located. Based on the first user input at time T6, a subset of the graphical objects 112 that correspond to the first content section 116(1) are identified. For example, as illustrated, the digital document 104 includes a plurality of graphical objects 112 that have been added and/or modified by the one or more users. A first subset of the plurality of graphical objects 112 corresponds to (e.g., forms) the first sketch 110(1) - the house - whereas a second subset of the plurality of graphical objects 112 corresponds to the second sketch 110(2) - the barn. At time T7, the one or more users have provided a second user input that indicates a time within a modification history of the digital document 104 that corresponds to the first version of the first sketch 110(1) being rendered at time T1. For example, the second user input may correspond to a user manipulating a first UI control 118(1) that is displayed in association with the first content section 116(1) that is defined via the first user input. As further illustrated in FIG. 1, in response to the combination of the first user input and the second user input, the modification state of the first sketch 110(1) - the house - is dynamically altered whereas the modification state of the second sketch 110(2) - the barn - remains static (e.g., is unaffected). For added clarity, Examiner maps the recited “current state of the one or more properties of the at least one object or modified object” to the disclosed version of the sketch (e.g., the versions of houses), and maps the “record frame” to the frame shown at time T6, and maps the “replay frame” to the frame shown at time T7, which clearly shows the modified version of the sketch 110(1) being restored/rolled back from the frame sown at time T6 to that shown at time T7, which is the original version of sketch 110(1) shown at T1) (LEWBEL, FIG. 1, paragraphs [0045] and [0047]-[0048]).	Kaufmann and LEWBEL are analogous art because they are from the same problem solving area, namely, systems and methods of synchronous online digital collaboration.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaufmann and LEWBEL before him or her, to modify the network collaboration system of Kaufmann to include the additional limitation of wherein a current state of one or more properties of the at least one object or modified object are stored in a record frame and the current state of the one or more properties of the at least one object or modified object is restored from a corresponding record frame into a replay frame, as disclosed in LEWBEL, with reasonable expectation that this would result in a network collaboration system having the added benefit of enabling users to cause the display device to concurrently render both versions of a given sketch and/or digital object, despite the two versions having never coexisted during the editing process that took place between the disparate temporal times, thereby adding convenience and permitting greater flexibility and control (See LEWBEL, paragraph [0048]).  This method of improving the network collaboration system of Kaufmann and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of LEWBEL.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kaufmann with LEWBEL to obtain the invention as specified in claim 1.
	Claim 17 is directed to a computer program product comprising instructions to cause an online collaboration recording system to carry out a method for recording an online collaboration session, the online collaboration recording system comprising a computing arrangement in communication with a plurality of devices, wherein each device is accessible by a user during the online collaboration session, the method comprising limitations substantially as described in “online collaboration recording system” claim 1, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, as Kaufmann-LEWBEL discloses such a computer program product comprising instructions (Kaufmann further disclosing that a computer-readable medium may be provided having a program embodied thereon, where the program is to make a computer or system of data processing computers execute functions or operations of the features and elements of the above described examples) (Kaufmann, paragraph [0070]) to cause an online collaboration recording system to carry out a method for recording an online collaboration session (again, providing an information-rich environment for interacting with and capturing the knowledge presented in a live collaboration session in meeting and classroom settings, as well as providing both synchronous and asynchronous collaboration using the same graphical user interface to access and share information whether participants are in a live session or not) (Kaufmann, paragraphs [0050]-[0051]), the online collaboration recording system comprising a computing arrangement in communication with a plurality of devices, wherein each device is accessible by a user during the online collaboration session (again, the arrangements/devices shown in FIGS 1 and 2) (Kaufmann, FIGS. 1 and 2), independent claim 17 is thus rejected under the same rationale.
	In addition, claim 9 includes a “method” claim that performs limitations substantially as described in “online collaboration recording system” claim 1 and “computer program product” claim 17, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 2, Kaufmann-LEWBEL discloses the online collaboration recording system of claim 1, wherein in operation the computing arrangement edits the at least one modified object in the temporal record for outputting an output stream, by:	v)	receiving, via the communication module or the input interface, a second user input (again, users can edit, add and delete projects, topics, text and files, either in real-time, while the recording is being made, or alternatively when the recording is played back) (Kaufmann, paragraphs [0056], [0082], [0090] and [0115]);	vi)	editing, via an editor, the temporal record based on the second user input (editing, based on user selections/inputs, e.g., of files either live or off-line. In particular, users can access the same files exchanged during a live session when off-line or outside of the live session by selecting the Sharebox 501 feature (See FIG. 5) in off-line mode. Users may also view and edit files that they received during a live session) (Kaufmann, FIG. 5, paragraph [0090]); and	(vi)	outputting, via an output interface, the output stream based on the edited temporal record (wherein using the Sharebox 501 in asynchronous sessions, Kaufmann teaches that files are placed in a pending state that will be sent automatically by the system when appropriate. More particularly, when a user sends a file with the Sharebox 501, the software determines the user’s current context. If the user is in a live session, and the intended recipient is also present in that session, then the file will be delivered immediately. However, for situations in which immediate delivery is not possible, the software places the file in a queue for later delivery) (Kaufmann, paragraph [0090]).  The motivation regarding the obviousness of claim 1 is also applied to claim 2.
	Regarding claim 3, Kaufmann-LEWBEL discloses the online collaboration recording system of claim 2, wherein the computing arrangement, in operation, edits the temporal record by any one of:	-	adding an additional object to the temporal record (again, users can add information including text, images, and files) (Kaufmann, paragraph [0115]),	-	removing the at least one modified object from the temporal record (wherein members can further delete projects, topics, text and contained information such as files) (Kaufmann, paragraph [0115]),	-	combining a plurality of modified objects in the temporal record (summary display 1002 (shown in FIG. 10) may be immediately updated to show an aggregate of all responses received from students 103,105 giving their feedback regarding particular topics) (Kaufmann, FIG. 10, paragraph [0100]), and	-	modifying one or more properties of the at least one modified object in the temporal record (an outlining function further allows users to move items up and down within a topic area or to different levels within a hierarchy, as well as including features such as indentation and bullet) (Kaufmann, paragraph [0115]).  The motivation regarding the obviousness of claim 1 is also applied to claim 3.
	Regarding claim 4, Kaufmann-LEWBEL discloses the online collaboration recording system of claim 1, wherein the at least one object or at least one modified object comprises one or more properties, the one or more properties comprises one or more of an on-screen position, on-screen size and content of the at least one object or at least one modified object (wherein again, the outlining function allows users to move items up and down within a topic area or to different levels within a hierarchy. The outlining feature can also be applied to topics to move around and prioritize headings) (Kaufmann, paragraph [0115]).  The motivation regarding the obviousness of claim 1 is also applied to claim 4.
	Regarding claim 5, Kaufmann-LEWBEL discloses the online collaboration recording system of claim 4, wherein the content of the at least one object or at least one modified object comprises set of temporal changes in said object’s or said modified object’s properties and/or one or more of a video file or an audio file (wherein again, Kaufmann discloses timeline 1303 (See again, FIG. 13) on which visual representations, e.g., icons 1305, are shown of significant events that occurred during the recording of the live session. The icons represent events from multiple streams of information recorded from each of the tools during the live session, and may include presentation events, user-generated events, notes events, shared file events, polling events, question events, and audio events. Presentation events include slide transitions in a presentation, which display slide numbers and titles when the mouse is hovered over the given icon. User-generated events are events created specifically by users during a live session through the use of keyboard short-cuts, buttons, menu-entries or other appropriate input mechanisms as markers which trigger new slides that are displayed in the recording. During playback these events are displayed in the same manner, although with unique icons, as the events generated by the tools. An example of a user-generated event might be the user clicking on an “Important Point” button on the user interface. This allows the user to mark that point in the live session as one where something important was said or done, and allows the user to easily return to that point during playback. As well, Notes events include comments that were added to a presentation during a live session, recorded as events and also displayed as icons 1305 along the timeline 1303. Shared file events represent the sharing of files. During a live session, participants can collaborate by sharing documents, editing and sending them to other users. Each time a document is sent or retrieved, an event is recorded and displayed as an icon 1305. The name of the document may appear when the mouse cursor is hovered over the icon 1305) (Kaufmann, FIG. 13, paragraphs [0120]-[0121]).  The motivation regarding the obviousness of claim 1 is also applied to claim 5.
	Regarding claim 6, Kaufmann-LEWBEL discloses the online collaboration recording system of claim 1, wherein the at least one object or the at least one modified object is stored at a local data storage or a remote data storage as set of objects or modified objects and temporal changes to each of the objects and modified objects (wherein the student computers 104 include secondary storage 212 (See again, FIG. 2) having a file 224, and communicate with each other via bus 214. The memory 210 may store a network collaboration system 226 which manages the functions of the computer and interacts with the file 224. The file 224 may store recorded data, as well as data to be shared, information pertaining to statistics, user data, multi-media files, etc. As well, Sharebox 501 (See again, FIG. 5) enables access to documents and files during both synchronous and asynchronous sessions. These files may be stored on the local user database 204) (Kaufmann, FIGS. 2 and 5, paragraphs [0068] and [0088]).  The motivation regarding the obviousness of claim 1 is also applied to claim 6.
	Claims 10-14 include “method” claims that perform limitations substantially as described in “online collaboration recording system” claims 2-6, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
8.	Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufmann-LEWBEL, and further in view of LIU et al. (United States Patent Application Publication No. US 2017/0235537 A1), hereinafter “LIU”.
	Regarding claim 7, Kaufmann-LEWBEL discloses the online collaboration recording system of claim 1, but does not explicitly disclose wherein in operation the computing arrangement, via an encryption module, encrypts the temporal record prior to synchronizing the temporal record with the plurality of devices.	In an analogous art, however, LIU discloses wherein in operation, a computing arrangement, via an encryption module, encrypts a temporal record prior to synchronizing the temporal record with a plurality of devices (wherein LIU discloses a system that supports the storing and tracking of a plurality of collaboration sessions, each of which is accessible across multiple devices and locations. One key characteristic is that all users, or multiple users, who are working on a workspace simultaneously, should be able to see the interactions of the other users in near-real-time. LIU discloses a spatial event map which allows users having displays at different physical locations to experience near-real-time events, including both persistent and ephemeral events, within their respective displayable areas, for all users on any given workspace. Graphical objects have a plurality of variant types, including, e.g., files such as active and static web pages, video files of various types, image files of various types including Portable Network Graphics (PNG), Joint Photographic Experts Group (JPEG), Scalable Vector Graphic (SVG), and Portable Document Format (PDF) files, and richer function files such as files created using Microsoft PowerPoint, Microsoft Word, and other presentation and word processing products. As illustrated in FIG. 1, a group of collaboration clients (collaborators) in network node 151 are collaborating in a workspace on a communication network 181 using a collaboration server in network node 111 that supports in this example a spatial event log stored within a spatial event log database 113. Events that are created by the collaborators within the workspace are stored within the spatial event log database. These events comprise actions such as movement, creation, modification and deletion of graphical targets. The events can also record attributes of graphical targets including attributes such as location, size, and color of graphical targets within the workspace. The events can also record the order that graphical targets are rendered on a screen space, which allows for one graphical target to overlap all or part of another graphical target. An asset server in network node 121 maintains, or has access to, a data structure that represents the contents of a collaboration, such as a spatial event map, and maintains or has access to an asset database 123 which can store graphical objects linked to events (i.e. the targets of the events) in the spatial event log database 113 by resource identifiers, pointers, or other techniques. In addition, LIU teaches that the system can encrypt communications with client-side network nodes, and can encrypt the database in which the spatial event maps are stored. Also, on the client-side network nodes, cached copies of the spatial event map are encrypted in some embodiments, to prevent unauthorized access to the data by intruders who gain access to the client-side computers) (LIU, paragraphs [0047], [0059]-[0060], [0064]-[0065] and [0166]).	Kaufmann-LEWBEL and LIU are analogous art because they are from the same problem solving area, namely, systems and methods of synchronous online digital collaboration.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaufmann-LEWBEL and LIU before him or her, to modify the network collaboration system of Kaufmann-LEWBEL to include the additional limitation of wherein in operation, a computing arrangement, via an encryption module, encrypts a temporal record prior to synchronizing the temporal record with a plurality of devices, as disclosed in LIU, with reasonable expectation that this would result in a network collaboration system having the added benefit of improving security by preventing unauthorized access to the data by intruders who gain access to the client-side computers (See LIU, paragraph [0166]).  This method of improving the network collaboration system of Kaufmann-LEWBEL and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of LIU.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kaufmann-LEWBEL with LIU to obtain the invention as specified in claim 7.
	Regarding claim 8, Kaufmann-LEWBEL-LIU discloses the online collaboration recording system of claim 7, wherein in operation the computing arrangement or the plurality of devices, via a decryption module, decrypts the encrypted temporal record after synchronization (wherein LIU further teaches that the client-side network node and the server-side network node can establish a protocol for encryption and decryption of the spatial event map data during establishment of the session) (LIU, paragraph [0173]).	As discussed above, Kaufmann-LEWBEL and LIU are analogous art because they are from the same problem solving area, namely, systems and methods of synchronous online digital collaboration.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kaufmann-LEWBEL and LIU before him or her, to modify the network collaboration system of Kaufmann-LEWBEL to include the additional limitation of wherein in operation, a computing arrangement, via an encryption module, encrypts a temporal record prior to synchronizing the temporal record with a plurality of devices, as disclosed in LIU, with reasonable expectation that this would result in a network collaboration system having the added benefit of improving security by preventing unauthorized access to the data by intruders who gain access to the client-side computers (See LIU, paragraph [0166]).  This method of improving the network collaboration system of Kaufmann-LEWBEL and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of LIU.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kaufmann-LEWBEL with LIU to obtain the invention as specified in claim 8.
	Claims 15 and 16 include “method” claims that perform limitations substantially as described in “online collaboration recording system” claims 7 and 8, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Response to Arguments
9.	Applicant’s arguments, see page 8, filed January 13, 2021, with respect to Objection of Drawings have been fully considered and are persuasive.  The Objections of Drawings, as set forth in the previous Office action, have been withdrawn.
10.	Applicant’s arguments, see page 8, filed January 13, 2021, with respect to Rejection of Claim 17 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The Rejection of Claim 17 under 35 U.S.C. § 101, as set forth in the previous Office action, has been withdrawn.
11.	Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
12.	Applicant’s arguments, as well as request for reconsideration, filed January 13, 2021, have been fully considered but they are moot in view of new ground(s) of rejection.
13.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Carlos (USPGPUB 2018/0293766) discloses techniques that support undo and redo operations in connection with a digital ink canvas on an appliance that can take part in a collaboration amongst multiple appliances that can share content.
14.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441